McCulloch, C. J., (dissenting). All of the authority which the Grand Lodge, as trustee, possesses in regard to the property in controversy, and any interest which it has in the property is derived solely from the last will and testament of Shirey. Under the compromise with the widow and heirs the Grand Lodge was shorn of a great deal of its interest in a considerable portion of the property, but it derived no interest or benefit other than a settlement of the lawsuit. It received, under the terms of the agreement, no new interest in the land devised in trust by the will. In the Shirey will there are two purposes clearly expressed; one to create a trust in the four hundred acres of land known as the Bobbins farm, which was “to be used as a location and site for an orphans’ home to be established and maintained thereof under the perpetual control of said grand lodge”; and the other te create a trust in the remainder of the property of the testator for the purpose of establishing a sanitarium to be located and maintained at the city of Hot Springs for the purpose of the treatment of certain diseases by certain methods and without dhe use of drugs. There are now 2,100 acres of land held by the grand lodge under the will, including the four hundred acres constituting the Bobbins farm. The declared purpose of the trustee now is to sell all of the property and devote the. proceeds to the maintenance of an orphans’ home at the city of Batesville, which prior to the death of Shirey had been established by-the Grand Lodge. The right to dispose of the property for the purpose mentioned is the point at issue in the present litigation, and the majority of the court now sustain the asserted authority of the Grand Lodge under the principles known as the cy pres. doctrine — the doctrine of nearness or approximation. The doctrine of cy pres originated in the common law of England as a part of the royal prerogative which the chancellor exercised by the sign-manual, and for ob-. vious reasons this phase of the ancient doctrine has never obtained in America. The other, or judicial, phase of the doctrine, which was merely one of construction by courts .of equity in order to effectuate the real intention of a testator, has always been admitted and freely exercised by the courts of this country. There are- many decisions which give an interesting account of the origin, progress and limitations of this doctrine, notably the case of Jackson v. Phillips, 96 Mass. 539, which is cited in the majority opinion. “This power of disposal by the sign-manual of the crown in direct opposition to the declared intention of the testator,” said the Massachusetts court in the case cited above, “whether it is to be deemed to have belonged to the king as head of the church as well as of the State, * * * or to have been derived from the power exercised by the Roman Emperor, * * is clearly a prerogative and not a judicial power and could not be exercised by this court; and it is difficult to see how it could be held to exist at all in a republic, in which charitable bequests have never been forfeited to the use or submitted to the disposition of the government, because superstitious or illegal.”- Another interesting discussion of the subject may be found in the opinion of the New Jersey court in Mackenzie v. Trustees, 67 N. J. Eq. 652, 3 L. R. A. (N. S.) 227. The substance of the doctrine, as récognized by the American courts, is that the dominant purpose of the testator in the creation of a charitable trust will not be permitted by a court of equity to fail merely because of impossibility of its execution in the manner literally prescribed by the testator, and that other methods will be adopted in order to effectuate the general and dominant purpose of the testator. In Jackson v. Phillips, supra, the Massachusetts court stated the scope of the enforcement of this doctrine in the following language: “It is accordingly well settled by decisions of the highest authority, that when a gift is made to trustees for a charitable purpose, the general nature of which is pointed out, and which is lawful and valid at the time of the death of the testator, and no intention is expressed to limit it to a particular institution or mode of application, and afterwards, either by change of circumstances the scheme of the testator become impracticable, or by change of law become illegal, the fund, having once vested in the charity, does not go to the heirs at law as a resulting trust, but is to be applied by the court of chancery, in the exercise of its jurisdiction in equity, as near the. testator’s particular directions as possible, to carry out bis general charitable intent.” The same court, in a later case (Teele v. Bishop of Derry, 168 Mass. 341), stated the doctrine and its limitations as follows: “If it appears from the will that the intention of the testatrix was that her property should be applied to a charitable purpose whose general nature is described so that a general charitable intent can be inferred, then if, by a change of circumstances or in the law, it becomes impracticable to administer the trust in the precise manner provided by the testatrix, the doctrine of cy pres will be applied in order that the general charitable intent which the court regards as the-dominant one may not be altogether defeated. * * * But if the charitable purpose is limited to a particular object or to a particular institution, and there is no general charitable intent, then, if it becomes impossible to carry out the object, or the institution ceases to exist before the gift has taken effect, the doctrine of cy pres does not apply, and, in the absence of any limitation over or other provision, the legacy lapses.” In a decision of the Kentucky Court of Appeals, Chief Justice Robertson, speaking for the court, said: “We as satisfied that the cy pres doctrine of England is not, and should not be, a judicial doctrine, except in one kind of case; and that is, where there is an available charity to an identified or ascertainable object, and a, particular mode, inadequate, illegal, or inappropriate, or which happens to fail, has been prescribed. In such a case a court of equity may substitute or sanction any other mode that may be lawful and suitable, and will effectuate the declared intention of the donor, and not arbitrarily and in the dark, presuming on his motives or wishes, declare an object for him. A court may act judicially as long as it effectuates the lawful intention of the donor. But it does not act judicially when it applies his bounty to a specific object or charity, selected by itself merely because he had dedicated it to charity generally, or to a specified purpose which cannot be effectuated. ” Moore v. Moore, 4 Dana (Ky.) 354. In the New Jersey case cited above (Mackenzie v. Trustees), the court said this: “In all of these instances it is to be observed that the underlying principle is this: Where the testator or donor had two objects in view, one primary or general, and the other secondary or particular, and these are, literally speaking, incompatible, the particular object must be sacrificed in order that effect may be given to the general object according to law and ‘as near as may be’ to the testator’s or donor’s intention.” According to the test prescribed in these decisions of courts of the highest respectability, and upon which the majority seem to rely in reaching their conclusion, the cy pres doctrine is inapplicable to the facts of the present case. There cannot be discovered in the langauge of the testator or a general purpose other than in the manner expressed in the will, to create a charity in the way of caring for the widows and orphans of members of the fraternity. The only declared purpose is the specific one of establishing a home upon a particular tract of land. There is no general provision for the establishment of an orphans’ home, nor is there any provision at all for the maintenance of the home. The language of the devise is susceptible only to the interpretation that the testator had in mind solely the location, of an orphans ’ home upon the site in question, to be operated and' controlled by the fraternity mentioned, as trustee; therefore, there was no general charitable intent to which the specific intent with regard to methods or means for its performance must yield. It is not a case like the one relied on by the majority (Weeks v. Hobson, 150 Mass. 377), where not only the location of the home was provided, but the means for its operation were also provided, and. the court held that the trust did not fail merely because the selected location was-unsuitable. In the present case the testator merely provided for the location, and his design ended with that provision. The sale of the property and the devotion of the proceeds to another purpose, even though it be a .charity of the same general nature, was not within the design of the testator, and therefore it is not within the power of the court to set at naught his design and use the funds for some other purpose of the. same general nature. The facts of the case, I think, fall squarely within the limitation placed upon the doctrine by the Massachusetts court in Teele v. Bishop of Derry, supra. What I have said has reference solely to the application of this principle to the four-hundred acre tract known as the Robbins farm. But, conceding that the doctrine applies as to that part of the property so as to permit the sale for use in the maintenance of an orphans’ home, it is entirely beyond me to discover any proper application of the doctrine which would permit the trustee to dispose of the property which was specifically devised by the testator for the purpose of establishing a sanitarium at Hot Springs and devote the proceeds to an orphans’ home in Batesville. It seems to me that the decision, to that extent, goes the full limit of the ancient doctrine of cy pres which the English chancellor long ago exercised under the royal prerogative. No American court has ever gone that far, and I am therefore unable to join the judges in the decision which holds that the Grand Lodge has the authority to use this property or to dispose of it for any purpose other than that prescribed in the Shirey will.